Citation Nr: 1302288	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to February 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  In August 2012, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such evidence.     

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

Resolving all doubt in the Veteran's favor, sleep apnea began during military service.  


CONCLUSION OF LAW

Sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran testified that his sleep apnea started during his military service.  For the below reasons, the Board resolves all doubt in his favor and finds that sleep apnea began during military service. 

The Veteran's service treatment records are silent for any complaints, diagnosis, or treatment referable to sleep apnea.  His separation from service was in 1993 and he was diagnosed by a VA physician with such disorder in 2004.  In an August 2012 statement, his treating VA physician diagnosed the Veteran with severe obstructive sleep apnea syndrome and opined that it was at least likely as not that such current disability is related to the Veteran's military service.  He noted that, in 2004, the Veteran reported symptoms of snoring and restlessness when sleeping as well as witnessed apneas for the past 20 years, to include when he was on active duty.  He stated that, if the Veteran had a sleep study done during service, then sleep apnea would have been likely diagnosed.   The Board also notes that, on the paperwork for his 2004 sleep study, the Veteran reported that he had symptoms for the past 20 -25 years.  

The Veteran testified that his in-service snoring resulted in the nickname of Thunder and he had problems with his snoring during his military service.  The Veteran's spouse testified that she met the Veteran a year after he separated from the military and he had snoring problems at that time.  

After a careful review of the Veteran's claims file, the Board finds that there are no negative medical nexus opinions of record and the only opinion addressing the etiology of the Veteran's sleep apnea is the aforementioned August 2012 VA opinion indicating that sleep apnea began during the Veteran's military service.  Moreover, the Board finds that the Veteran and his spouse have competently and credibly testified to the onset of the Veteran's sleep apnea during his military service and the continuity of symptomatology associated with such disorder.     

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  

Throughout the course of his communications with VA, the Veteran has consistently maintained that his disorder has chronically continued since his discharge from the military.  The Veteran's lay contentions regarding experiencing this disorder during his military service and right after his discharge from service are supported by his wife's statements.  In this regard, she testified that she met the Veteran approximately one year after his separation from service and had a severe snoring problem at that time.  Additionally, the Board finds that the Veteran's statements have been consistent in relating his sleep apnea to his military service and reporting the presence of symptoms associated with sleep apnea since the late 1970's/early 1980's.  In this regard, the Board again notes that, in his 2004 report of history for his sleep study, he indicated experiencing snoring for the prior 20 to 25 years.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

In summary, the Board finds that service connection is warranted as the only nexus opinion of record indicates that the Veteran's sleep apnea began during his military service, and he and his spouse have competently and credibly testified to the onset of symptoms associated with sleep apnea as well as the continuity of such symptomatology following his separation from service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted.     


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


